DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 June 2022 has been entered.

Response to Amendment
Claims 1, and 10-12 were amended, while claim 2 was cancelled. Claims 18-20 remain withdrawn. Claims 1, and 3-20 are pending with claims 1, and 3-17 being considered in the present Office action.

The 102 and 103 rejections are withdrawn in view of the amendment. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the center portion region”, second to last line, which lacks antecedent basis. Examiner assumes the textured surface of “the segment” connecting the first end and the second end, as recited earlier in the claim. Claims 3-17 are rejected because they depend from the rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7, 10, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2008/0254360), in view of Ryu et al. (US 2009/0305134, of record), Cahill et al. (US 6,238,819), Kinoshita (JP 2008-117626, of record), Lee (US 2005/0238956, of record), and Kizawa et al. (JPS59214156), hereinafter Miyazawa, Ryu, Cahill, Kinoshita, Lee and Kizawa. 
Applicant attempts to differentiate the claimed product by the process in which it was made, e.g., “an adhesion layer deposited on the textured surface” in claim 1. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, the structure implied by the process step (i.e., deposited) is that the adhesion layer is on the textured surface. A similar approach is take for claim 16, i.e., masking material is on a surface of the protrusion portion.
Fig. 2A of Miyazawa has been annotated to clearly point out the claimed features. 

    PNG
    media_image1.png
    895
    421
    media_image1.png
    Greyscale

Regarding Claim 1, Miyazawa teaches an electrode assembly (i.e., 11’/12’/10/12/11), comprising: an electrode (e.g., 11/12); and an electrode tab (2), wherein the electrode tab (2) is attached to the electrode (11/12). The electrode tab (2) comprises: a center portion (see annotated Fig. 2A), wherein the center portion comprises a first end, a second end, and a segment (see annotated Fig. 2A) linking the first end and the second end. The electrode tab (2) also comprises a protrusion portion (see annotated Fig. 2A) extending from the first end of the center portion and protrudes beyond a perimeter of the electrode (11/12). Finally, a terminal end (see annotated Fig. 2A) of the electrode tab (2) extends from the second end of the center portion in a direction opposite the protrusion portion; the terminal end is not adhered to the electrode (11/12).  
Miyazawa does not teach the terminal end (which extends from the second end of the center portion) of the electrode tab (2) is rounded, i.e., there is no teaching of a rounded portion extending from the second end of the center portion in a direction opposite the protrusion portion to form the terminal end. However, Ryu teaches a terminal end (410), which extends in a direction opposite a protrusion portion of the electrode tab (400), includes rounded edges; this rounded terminal end is interpreted as the claimed rounded portion. Ryu teaches the rounded portion enables the safety of the battery to be greatly improved by preventing damage to the battery by sharp edges, angle parts, or burs formed at the ends of the electrode tabs, see e.g., paras. [0016], [0029]-[0039], and [0041]-[0043]. It would be obvious to one having ordinary skill in the art the terminal end of the electrode tab of Miyazawa is rounded, thereby forming a rounded portion extending from the second end of the center portion in a direction opposite the protrusion portion, as suggested by Ryu, to improve the safety of the battery.
Regarding Claims 1, 10, and 12-14, Miyazawa does not teach the segment (annotated in Fig. 2A) of the electrode tab 2 has a textured surface or an adhesion layer on the textured surface of the segment such that the textured surface of the electrode tab 2 is attached to the electrode (11/12) by the adhesion layer. In view of the foregoing, Miyazawa does not teach the adhesion layer comprises an electrically conductive adhesive material comprising epoxy base and a gold, nickel, or copper filler, or that the textured surface has an average surface roughness value (Ra) of greater than or equal to about 2 micrometers.
With respect to the adhesion layer, Miyazawa teaches the tab (2) is connected to the electrode (11/12) by welding, see e.g., para. [0018]. Cahill teaches electrodes (1) may be attached to tabs (10) by welding, soldering, brazing or conductive adhesive, col. 6 lines 19-37, col. 9 lines 42-50, and Fig. 4. It would be obvious to one having ordinary skill in the art to substitute the welding of Miyazawa with conductive adhesive, as suggested by Cahill, because the prior art has recognized equivalence for the same purpose (connection of the electrode and electrode tab), MPEP 2144.06; specifically, there is strong evidence of obviousness in substituting one for the other because both attachment methods (i.e., welding and conductive adhesive) were known in the battery environment, Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). Further, Kinoshita teaches lead 12 was adhered to the current collector 2a via conductive adhesive (para. [0088]) because it is a simple connection (para. [0093]); the conductive adhesive includes an electrically conductive adhesive material comprising an epoxy base and filler comprising gold, nickel, or silver (para.[19]). It would be obvious to one having ordinary skill in the art the electrode tab (2) and electrode (11/12) of Miyazawa are connected by a conductive adhesive including an electrically conductive adhesive material comprising an epoxy base and filler comprising gold, nickel, or silver, as suggested by Cahill and Kinoshita, because such a connection is simple. 
With respect to the textured surface, Lee teaches connecting a tab to an electrode, wherein the tab has a surface roughness of about 0.1 µm to 5 µm to firmly attach the tab to the electrode, see e.g., para. [0025]. Kizawa teaches increasing the surface roughness of a current collector 2 (e.g., from 1 micrometer to 5 µm or higher) on which a conductive adhesive 3 is applied; specifically, the higher surface roughness of the current collector 2 increases the surface area of the current collector 2, thereby improving the adhesion of the conductive adhesive 3 thereon and allows for excellent electrical contact between the electrode 4 and case 1, ensuring a battery with stable quality, para. [0001], lines 13-48. It would be obvious to one having ordinary skill in the art the tab includes a textured surface having a surface roughness value Ra of 2 micrometers or more in combination with the conductive adhesive thereon to firmly attach the electrode to the electrode tab, such that excellent electrical contact is achieved between the electrode and electrode tab, as suggested by Lee and Kizawa.
Regarding Claims 5-6, Miyazawa teaches the electrode tab (2) comprises aluminum metal, see e.g., para. [0018].
Regarding Claim 7, Miyazawa teaches the protrusion portion of the electrode tab (2) is polygonal (i.e., rectangular) or circular in shape (round), see e.g., para. [0019]. 
Regarding Claim 16, Miyazawa teaches masking material 7, 8 is on a surface of the protrusion portion of the electrode tab (2), see Fig. 2A and paras. [0020]-[0021].
Regarding Claim 17, Miyazawa teaches the electrode tab (2) is free of bolts, screws, nails, and clamps.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, Ryu, Cahill, Kinoshita, Lee and Kizawa, in view of Ando et al. (US 2006/0057433), hereinafter Ando.
Regarding Claim 3-4, Miyazawa does not teach the electrode is a flexible reference electrode. However, Ando teaches a battery comprising a reference electrode 7 in combination with a positive and negative electrode (1, 2) in order to determine and control the potential of the positive or negative electrode, see e.g., paras. [0060], [0070], [0172] and [0179] and Fig. 1. It would be obvious to one having ordinary skill in the art the electrode of Miyazawa is a reference electrode, which is combined with the existing positive electrode and negative electrode of the electrode assembly, thereby allowing one of ordinary skill in the art to determine and control the potential of the positive and/or electrodes. Considering the thickness of the electrodes, i.e., micrometer range (see e.g., para. [0102]), one of ordinary skill in the art would expect the electrode to be flexible. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, Ryu, Cahill, Kinoshita, Lee and Kizawa, in view of He et al. (CN202231088), hereinafter He.
Regarding Claim 8, Miyazawa does not teach the protrusion portion is T shaped. However, He teaches the protrusion portion (501) of the tab (500) is T shaped, see e.g., Fig. 5; specifically, the T shape of the protrusion portion increases the welding area, which reduces impedance of this part, and avoids large heat generation, see e.g., paras. [0014], [0038]. It would be obvious to one having ordinary skill in the art the protrusion portion of Miyazawa is T shaped to avoid large heat generation and to increases the welding area, thereby reducing the impedance of the protrusion portion, as suggested by He.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, Ryu, Cahill, Kinoshita, Lee and Kizawa, in view of Kim et al. (US 2020/0014016), hereinafter Kim.
Regarding Claim 9, Miyazawa does not teach the protrusion portion protrudes beyond the perimeter of the electrode by a length of about 1 mm to 5 mm. However, Kim teaches the protrusion portion (indicated by a dashed line in annotated Fig. 8) of tab 60 extends beyond the perimeter of the electrode (14) by a length between 1 mm to 5 mm (e.g., about 4 mm using the optimum value of 1.5 mm noted in the figure), see para. [0054]. It would have been obvious to a person having ordinary skill in the art the protrusion portion of Miyazawa extends beyond the perimeter of the electrode by a length of about 1 mm to 5 mm, as suggested by Kim, as this spacing is known in the art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art and would allow the electrode to sufficiently reach the intended application via the tab. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

    PNG
    media_image2.png
    606
    862
    media_image2.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, Ryu, Cahill, Kinoshita, Lee and Kizawa, in view of Pickel et al. (US 9,742,088, of record), hereinafter Pickel.
Regarding Claim 11, Miyazawa does not explicitly teach the textured surface has a developed surface area ratio of greater than or equal to about 40 %. However, Miyazawa, as modified by Lee and Kizawa, teaches a textured surface having a roughness of at least 2 micrometers which suggests a developed surface area ratio of greater than 0%. Further, Pickel, concerned with electrical contacts, teaches a textured surface having a roughness of greater than or equal to 2 micrometers (col. 14 lines 29-51); Pickel teaches to impede or reduce unwanted effects of electrical resonance, electrical contacts should have a more textured surface area to dampen reflected energy, thereby improving electrical performance, see e.g., col. 4 lines 4-58 and col. 13 lines 12-53. The art has recognized a developed surface area ratio is a result effective variable for electrical resonance and electrical performance. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. It would be obvious to one having ordinary skill in the art to increase the developed surface area ratio of the textured surface area of Miyazawa to reduce electrical resonance for the purpose of improving electrical performance. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05, II. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Miyazawa, Ryu, Cahill, Kinoshita, Lee and Kizawa, as evidenced by TIBTECH (Table of Metal Properties, of record), hereinafter TIBTECH.
Regarding Claim 15, Miyazawa teaches the electrode tab is made of aluminum (para. [0018]) which inherently satisfies an electrical conductivity of greater than or equal to 2000 S/cm as evidenced by TIBTECH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729